After Final Consideration Pilot Program 2.0 (AFCP 2.0) Decision

Applicant’s request to participate in the AFCP 2.0 submitted on January 6, 2022 is proper. However, the after-final amendment (AFA) submitted with the aforementioned request changes the scope of the claimed invention (see below) such that the AFA cannot be reviewed and a search conducted within the guidelines of the pilot program.  Accordingly, the AFA is treated under pre-pilot procedure.  

Advisory Action Before the Filing of an Appeal Brief
Box 3:
The AFA submitted on January 6, 2022 is not entered into consideration because of amendment to claims 1 and 12 changes the scope of the claimed invention, which requires further search and consideration.  Specifically, with respect to claim 1, this claim recites “0 to 25 parts by weight” of a radical photocurable compound (hereinafter “compound”). The aforementioned recitation changes the scope of the claimed invention (e.g. compound is optional-0 part by weight) such that it requires further search and consideration.  Moreover, claim 1 recites 50-70 parts by weight of olefin based component and 30-40 parts by weight of the curable resin.  The aforementioned amendment changes the scope of the claim, which requires further search and consideration.  Moreover, with respect to claim 12, this claim recites 40-75 parts by weight of the compound with respect to 100 parts by weight of the olefin based resin component.  Claim 12 depends from claim 1, wherein claim 1 requites 0-25 parts by weight of the compound, based on a total weight of the adhesive composition.  
Box 12:
Applicant’s arguments submitted in the AFA is not found persuasive because the AFA requires further search and consideration. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
January 23, 2022